Exhibit 10.2

EMULSION SUPPLY AND FORMULATION SERVICES AGREEMENT

THIS EMULSION SUPPLY AND FORMULATION SERVICES AGREEMENT (“Agreement”) is made
and entered into as of October 8, 2014 (“Effective Date”), by and between Oceans
Omega LLC, a limited liability corporation organized under the laws of the State
of Delaware with offices located at 140 East Ridgewood Avenue, Suite 125,
Paramus, NJ 07652 (“OCEANS”), and Omega Brands Inc, a corporation organized
under the laws of the State of Nevada having a principal place of business at
5005 Interbay Blvd, Tampa, FL 33611(together with any of its Affiliates,
“OBRANDS”), together the “Parties” hereto. Certain other capitalized terms used
in this Agreement are defined in Article I.

WITNESSETH:

WHEREAS, OCEANS is a wholly owned subsidiary of Mycell Technologies LLC
(“MYCELL”);

WHEREAS, OCEANS has developed certain expertise and technologies relating to
emulsions containing EPA and DHA (each defined below as the OCEANS Emulsions)
for utilization in the formulation and fortification of food, beverage and
nutritional products;

WHEREAS, OBRANDS is in the business of developing, manufacturing, marketing,
selling and distributing products which from time to time may include emulsions,
for food, beverage and nutritional products;

WHEREAS, pursuant to an asset purchase agreement dated concurrently herewith
among MCT Beverage Company LLC (“MCT”), MYCELL, and OBRANDS (the “Asset Purchase
Agreement”), OBRANDS has purchased all right and title in and to certain
beverage mixing formulae (the “Omega Infusion Formulae”) formerly produced and
marketed by OCEANS under the trade name “Omega InfusionTM” and which incorporate
the OCEANS Emulsions.

WHEREAS as a material and mutual inducement to each other for entering into the
Asset Purchase Agreement, OBRANDS wishes to engage, and OCEANS wishes to
provide, the services of OCEANS to produce and supply OBRANDS with certain
beverages employing the Omega Infusion Formulae and incorporating OCEANS’
proprietary Omega-3 emulsions as one ingredient in OBRAND’s manufacture of
Omega-3 fortified beverages upon the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the promises contained herein, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I. DEFINITIONS

Section 1.1 “Affiliate” shall mean any person, corporation, firm, partnership or
other entity which, directly or indirectly controls OCEANS or OBRANDS, as
applicable, or is under common control of OCEANS or OBRANDS, as applicable, to
the extent that the controlling entity has fifty percent (50%) or more of the
equity having the power to vote on or direct the affairs of the controlled
entity.

Section 1.2 “Agreement” means this agreement, and all schedules and other
documents attached to or incorporated to in this agreement, and all amendments
and supplements, if any, to this agreement.

 

1



--------------------------------------------------------------------------------

Section 1.3 “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which banks in New York are authorized or obligated by Law or executive
order to close.

Section 1.4 “DHA” shall mean docosahexaenoic acid.

Section 1.5 “EPA” shall mean eicosapentaenoic acid.

Section 1.6 “Effective Date” means the effective date of this Agreement.

Section 1.7 “FDA” shall mean the U.S. Food and Drug Administration.

Section 1.8 “FDA Act” shall mean the U.S. Federal, Food, Drug and Cosmetic Act,
as amended, and the rules and regulations promulgated thereunder as the same may
be amended from time to time.

Section 1.9 “Laws” shall mean all federal, state and local statutes, codes,
laws, regulations and ordinances, including without limitation, those relating
to the manufacture of food products intended for human consumption, including
the FDA and listing requirements, rules and regulations of any securities
exchange on which a party’s securities are listed.

Section 1.10 “Net Sales” of any Party shall mean the gross amount received by
that Party, or its Affiliates and sub-licensees, or any of them, on all sales of
the applicable goods or services sold (i) discounts actually allowed,
(ii) credits for claims, allowances, retroactive price reductions, (iii) duties,
transportation and insurance, sales taxes or other governmental charges actually
paid in connection with provision of good or services (but excluding what are
commonly known as income taxes and value-added taxes). The provision of goods or
services by a party to any Affiliate which is a reseller or vendor of such
services and whose financial statements are consolidated with the financials of
that party under U.S. GAAP, shall be excluded, and only the subsequent provision
of such goods or services by such Affiliates to unrelated parties shall be
deemed Net Sales hereunder.

Section 1.11 “OCEANS Emulsion(s)” shall mean OCEANS’s proprietary Confidential
and/or Patented fish and algae-derived omega-3 nano-emulsions containing DHA
and/or EPA and meeting the Specifications specified in Exhibit B attached
hereto, as such Exhibits may be amended from time to time by mutual written
agreement of the parties.

Section 1.12 “Person” means any individual, firm, corporation, partnership,
limited liability company, trust, business trust, joint venture company,
governmental authority, association or other entity.

Section 1.13 “Price” shall have the meaning set forth in Section 3.1.

Section 1.14 “Purchase Order” shall have the meaning set forth in Section 4.2.

Section 1.15 ““Specifications” shall mean the specifications for the OCEANS
Emulsions that are attached hereto in Exhibit B, as they may be changed in
accordance with Article V or by other mutual agreement of the parties.

Section 1.16 “Term” shall have the meaning set forth in Section 2.

 

2



--------------------------------------------------------------------------------

Section 1.17 “Third Party” shall mean any party other than OCEANS, OBRANDS or
any of their Affiliates.

ARTICLE II. TERM

The term of this Agreement (“Term”) shall commence on the Effective Date and
shall, unless sooner terminated in accordance with Article IX, continue for a
period of twenty (20) years.

ARTICLE III.PRICING; PAYMENT TERMS; COMPENSATION; NO EXCLUSIVITY

Section 3.1 Pricing.

During the Term and on the terms hereof, OBRANDS may purchase from OCEANS, and
OCEANS agrees to supply, OCEANS Emulsion(s) in the formats and formulations
specified in Exhibit A at market prices determined on a quarterly basis (the
“Prices”). Prices will be set in U.S. Dollars and will be no less favorable than
the Price charged to any third party purchaser for substantially similar
quantities of the OCEANS Emulsion and other terms, from time to time as
determined by OCEANS. Further, as part of the royalty agreement, it is
understood that during the term OBRANDS may engage and OCEANS may provide up to
100 hours of formulation services of OCEANS’s scientific and formulation team,
subject to Section 3.9 below. If OCEANS provides more than 100 hours of such
formulation and support services, OBRANDS may be charged by OCEANS fees then
typically charged by OCEANS for such services at a rate not less favorable to
OBRANDS than that charged by OCEANS to any third party for substantially similar
quantities of purchases and other terms.

Section 3.2 Exclusions from Price; Price Adjustments.

(i) Prices do not include taxes or charges imposed by any taxing authority upon
the sale, shipment, storage, “value add” or use of OCEANS Emulsion which OBRANDS
is obligated to pay or collect.

(ii) Prices do not include shipping and handling. Per Section 4.2, products
shall be delivered FOB Origin.

(iii) OBRANDS acknowledges that the Prices set forth in Exhibit A are based on
the Specifications set forth in Exhibit B. Any Price changes resulting from a
change in Specifications shall be determined in accordance with Article V.

(iv) In the event OCEANS experiences a significant increase in cost as a result
of manufacturing cost increases beyond its reasonable control, the parties
shall, no more frequently than once per year, negotiate in good faith to arrive
at a reasonable adjustment in the Price which shall be incorporated into Exhibit
A.

Section 3.2 Payment Terms. Payment terms are net ninety (90) days after date of
invoice (“maturity date”). Without limiting OCEANS other remedies, on any
invoice, or portion of an invoice, not paid by maturity date, OBRANDS shall pay
interest from maturity date to the date of payment at the rate of One and One
Half Percent (1.5%) per month, provided the total interest rate charged shall
not exceed the legally permissible interest rate under New York law.

Section 3.3 Failure to Pay. If OBRANDS fails to pay any indebtedness to OCEANS
in accordance with the terms of this Agreement, OCEANS may, in addition to any
other remedies, postpone or withhold the supply of OCEANS Emulsion. OCEANS may
cancel and/or terminate this Agreement in accordance with Article IX if such
indebtedness is not satisfied within a 90 day cure period.

 

3



--------------------------------------------------------------------------------

Section 3.4 Royalty Payments. With respect to each 12 pack of Omega Infusion
Enhanced Water or Omega Infusion Shots sold by OBRANDS which incorporates the
OCEANS Emulsion, OBRANDS shall on a monthly basis pay to OCEANS a royalty equal
to Fifteen Cents (US $0.15) per twelve pack sold during such month (i.e. $0.0125
per bottle).

Section 3.5 Finder’s Fees Payable to OCEANS. If OCEANS, at OBRANDS’ written
request, introduces a retailer/distributor to OBRANDS that does not have an
existing or historical arrangement with OBRANDS, and such Person enters into a
sales/distribution or other business arrangement with OBRANDS, then OBRANDS
shall pay to OCEANS a finder’s fee in an amount equal to Three Percent (3%) of
the Net Sales of OCEANS Emulsion arising from such transaction for the first
twelve (12) months commencing with the first such sale to such
retailer/distributor. No sales or distribution agreements or other business
arrangements between OBRANDS and the protected customers listed in Exhibit C
hereto shall be subject to this Section 3.5.

Section 3.6 Fees Payable to OBRANDS for Consulting. If OBRANDS, at OCEAN’S
written request, introduces OCEANS to a third party that does not have an
existing or historical bottling/distribution arrangement and is seeking to
formulate or reformulate new or existing beverage products, and such Person
enters into an arrangement with OCEANS to purchase OCEANS Emulsion, then, in
such case, OCEANS will pay to OBRANDS a mutually agreed-upon fee between five
(5%) percent and up to a maximum of ten (10% ) percent of Net Sales, depending
upon the extent of OBRANDS’ involvement with respect to product development and
distribution for the first twelve (12) months commencing with the first such
sale to such third party.

Section 3.7 OCEANS acknowledges and agrees that OBRANDS is and at all times
shall remain, the sole and exclusive owner of all right, title and interest,
throughout the world, in and to the Omega Infusion Formulae. OCEANS shall at all
times during and following the term of this Agreement use reasonable commercial
efforts to protect and preserve the confidentiality of the Omega Infusion
Formulae, and other confidential information related thereto. Without limiting
the foregoing, OCEANS shall not disclose the contents of the Omega Infusion
Formulae except to those with a need to know basis for the purposes of
fulfilling its obligations under this Agreement, and provided that recipients of
such disclosure have agreed in writing to perpetually maintain the
confidentiality of such information. OBRANDS acknowledges and agrees that OCEANS
is and at all times shall remain, the sole and exclusive owner of all right,
title and interest, throughout the world, in and to the OCEANS Emulsions.
OBRANDS shall at all times during and following the term of this Agreement use
reasonable commercial efforts to protect and preserve the confidentiality of the
OCEANS Emulsions, and other confidential information related thereof. Without
limiting the foregoing, OBRANDS shall not disclose the contents of the OCEANS
Emulsions, except to those with a need to know basis for purpose of fulfilling
its obligations under this Agreement, and provided that recipients of such
disclosure have agreed in writing to perpetually maintain the confidentiality of
such information. The confidentiality obligations of the Parties set forth in
this Section 3.7 shall not apply to such information that (a) is or become part
of the public domain through no fault of the disclosing party, or (b) is
disclosed pursuant to court order or other legal process.

Section 3.8 OCEANS hereby grants to OBRANDS, its Affiliates and their respective
sub-licensees, the exclusive right to sell to the customers, on Exhibit C, for a
period of 24 months from the Effective Date (the “Exclusive Period”), to
purchase any OCEANS Emulsions or products with OCEANS emulsion (or any variant
thereof) for the purposes of producing or distributing beverages in or

 

4



--------------------------------------------------------------------------------

from North America. Where a prospective customer has a pre-existing relationship
with a Protected Customer and the customer uses a Protected Customer, OCEANS
will pay OBRANDS a fee of 3% net emulsion sales to OCEANS.

If during the first sixty months (60) from the Effective Date OCEANS sells
OCEANS Emulsions to The Coca-Cola Company, PepsiCo, Cadbury Schwepes or The
Dr. Pepper Snapple Group or their affiliates (“National Brands”) in North
America, OCEANS shall pay to OBRANDS a royalty of One and One Half Percent
(1.5%) of Net Sales of OCEANS Emulsions made by OCEANS to such National Brands
for following time period, the lesser of (a) 36 months or (b) from the first day
of such sale until the beginning of the sixty-first month from the Effective
Date. The royalty payable to OBRANDS hereunder shall be payable within Forty
Five (45) days of such sales. Notwithstanding the foregoing in this Section 3.8,
or anything else in this Agreement to the contrary, neither Party is bound by
any purchase or sale exclusivity obligations to the other Party outside of North
America.

Section 3.9 During the Term, OCEANS’ scientific and formulation team (the
“Team”) shall assist OBRANDS from time to time during OCEANS’ normal business
hours with beverage formulation services. The specific services shall be subject
to mutually agreement of the Parties, and the size and composition of the Team
and the amount and proportion of time and manner the Team shall devote to such
services shall be in OCEAN’s sole and absolute discretion. In performing such
services, the Members of the Team shall not be or be considered an employee or
contractor of OBRANDS. During the Term, OBRANDS and its Affiliates shall not,
directly or indirectly, solicit or hire or otherwise engage the services of any
member of the Team (or former member of the Team for a period of one (1) year
after such member of the Team terminates their employment with OCEANS or an
OCEAN’s Affiliate) without OCEAN’s prior written approval in its sole and
absolute discretion. Notwithstanding anything in this Agreement to the contrary,
OCEANS retains the right in its sole and absolute discretion to reduce,
reorganize or terminate scientific and formulation services, work or business
and, if it does end or substantially completely terminate its scientific and
formulation services, work or business, has the right in its sole and absolute
discretion to reduce, limit or entirely discontinue such assistance to OBRANDS.

ARTICLE IV. PURCHASE AND SUPPLY OF EMULSIONS; PURCHASE ORDERS

Section 4.1 Purchase Orders. OBRANDS shall issue formal purchase orders
(“Purchase Orders”) at least thirty (30) days in advance of the date on which
OBRANDS requests that OCEANS make the OCEANS Emulsion available for
shipment/delivery to OBRANDS. OBRANDS shall place Purchase Orders at such
location(s) as shall be designated for the taking of orders by written notice
given by OCEANS to OBRANDS from time to time during the Term. Purchase Orders
which have been received by OCEANS shall be considered firm and binding orders
(subject to OCEANS’ acceptance thereof) and shall only be cancelled or amended
by mutual written agreement of the Parties.

Section 4.2 Order and Delivery Terms; Labeling and Approvals; Product
Information. The OCEANS Emulsion shall be packaged as set forth in the
Specifications or as otherwise mutually agreed by the Parties. The OCEANS
Emulsion shall be delivered with Title to and risk of loss of the OCEANS
Emulsion transferred to OBRANDS upon OCEANS making OCEANS Emulsions available
for pick up by OBRANDS’s designated common carrier for shipment to OBRANDS as
indicated in the applicable Purchase Order (FOB Origin). OCEANS shall provide
with each batch delivered to OBRANDS a traveling sample of each batch delivered
(“Sample”) together with a certificate of analysis and such other documentation
as is required by applicable Law.

As between OCEANS and OBRAND, OBRANDS shall be solely responsible for all
export, import, labeling and other registrations and approval for lawful and
safe use, distribution and

 

5



--------------------------------------------------------------------------------

consumptions of products incorporating the OCEANS Emulsion. OBRANDS may
communicate to its customers and prospects information commonly requested as to
OCEANS Emulsion specifications; provided, however, that in all instances OBRANDS
and its customers fully comply with the confidentiality obligations set forth in
this Agreement. Notwithstanding anything in this Agreement to the contrary, in
no event shall OBRANDS or its Affiliates communicate, whether orally, in writing
or by any other means, any health, fitness or medical-related statements or
claims involving or related to the OCEANS Emulsions, except as may be expressly
convey in writing by OCEANS to OBRANDS.

Section 4.3 Forecasts and Communications. OBRANDS shall provide to OCEANS its
forecasts of purchases of OMEGA Emulsions on a rolling calendar quarterly basis
(“Purchase Forecasts”) and provide and communicate such Sales Forecasts with
OCEANS at least thirty (30) days prior to the beginning of the calendar quarter
covered by such Sales Forecasts. OBRANDS and OCEANS shall regularly exchange by
electronic or telephonic means any information necessary to the performance of
their respective responsibilities and roles hereunder. Without limiting the
foregoing, each Party shall keep the other Party informed concerning customer
complaints and regulatory matters. Executives of the Parties who are not
involved in the day-to-day operations hereunder shall communicate at least two
(2) times a year to discuss operations under this Agreement with the intent to
resolve issues of performance before they become potentially major items and
consider (but shall not pursuant this Section 4.3 be obligated to agree upon)
changes to meet changing market conditions.

Section 4.4 Purchase Increases. During the Term, OBRANDS shall have the right to
increase the quantity of its purchases of the OCEANS Emulsions; provided,
however, that without OCEANS prior written consent, in its sole and absolute
discretion, OBRANDS may not increase its purchases of OCEANS Emulsions during a
calendar quarter in excess of fifty percent (50%) above the immediately
preceding calendar quarter Purchase Forecast, unless OCEANS agrees thereto in
writing; provided, however, that any agreement by OCEANS to an increase in
excess of such percentage in one instance shall not be deemed an agreement to an
increase in excess of such percentage in any subsequent calendar quarter. If
OCEANS is unable to provide enough OCEANS Emulsion to satisfy the estimated
quarterly forecast, then OBRANDS will have the right to use an alternative
supplier to provide emulsion for its products for that quarter.

ARTICLE V.CHANGES TO SPECIFICATIONS

5.1 Regulatory Changes. Any changes to the Specifications that are required or
appropriate to meet any applicable Laws shall be discussed and negotiated in
good faith as to the impact on price and other terms of purchase by the Parties
and implemented in a timely manner.

ARTICLE VI. PRODUCT WARRANTIES & RETURNS

Section 6.1 OCEANS Warranty. OCEANS represent and warrants that:

(i) OCEANS has the right to sell and transfer title in the OCEANS Emulsions when
delivered to OBRANDS pursuant to this Agreement;

(ii) the OCEANs Emulsions are manufactured in accordance with good manufacturing
practices (“GMPs”), as defined in the FDA Act, 21 Chapter 210; and

(iii) the OCEANS Emulsions when delivered conform to the Specifications; and

 

6



--------------------------------------------------------------------------------

iv. the OCEANS Emulsions when delivered are labeled in accordance with the
applicable labeling requirements of the FDA.

v. OBRANDS shall have a period of thirty (30) days following delivery of any
OCEANS Emulsions to analyze the Sample and test whether the OCEANS Emulsions
meet the Specifications and also to notify OCEANS in writing of any shortages,
damage or other non-conformity to the Specifications and in, connection
therewith, OBRANDS shall make damaged and non-conforming OCEANS Emulsions and
test results available to OCEANS for its review and inspection. In the absence
of timely delivery of such written notice, the OCEANS Emulsions shall be deemed
accepted by OBRANDS. If any OCEANS Emulsion fails to conform to the warranties
set forth above, and if OBRANDS has given such written notice and related
documentation timely provided as aforesaid and OBRANDS has reasonably
demonstrated to OCEANS that the OCEANS Emulsions are nonconforming to the
Specifications and that such failure is not due in whole or in part to the acts
or omissions of OBRANDS or its agents then, in such event, OCEANS, at its
option, shall either correct the OCEANS Emulsion to Specifications, replace the
nonconforming OCEANS Emulsion or refund to OBRANDS the Price paid for the
nonconforming OCEANS Emulsion (including, freight and insurance charges, but
excluding any incidental and consequential damages).

Section 6.2 Return Procedure. A Return Material Authorization (“RMA”) number
must be obtained by OBRANDS from OCEANS prior to return shipment of any OCEANS
Emulsion. To obtain a RMA, OCEANS shall contact Joe Krasinski, Chief Operating
Officer, Mycell Technologies LLC, Jkrasinski@mycelltechnologies.com,
201-483-9102. OCEANS shall pay all transportation costs for valid returns of
OCEANS Emulsion to OCEANS and for the shipment of corrected or replacement
OCEANS Emulsion to OBRANDS, as directed by OBRANDS, and shall bear all risk of
loss or damage to such OCEANS Emulsion while in transit; provided that OBRANDS
shall pay such charges for invalid or “no defect found” returns.

Section 6.3 Exclusions From OCEANS Warranty. This warranty does not include
OCEANS Emulsion that has defects resulting from (a) deficiencies relating to
OBRANDS’ Specification; (b) accident, disaster, neglect, abuse, misuse, improper
handling, testing, or storage while in OBRANDS’s care, custody or control; or
(c) alterations or modifications to OCEANS Emulsion by OBRANDS or Third Parties.

Section 6.4 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENTOCEANS
HEREBY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS AND IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE RELATING TO THE OCEANS EMULSION MANUFACTURED HEREUNDER. THESE
DISCLAIMERS ARE IN ADDITION TO ANY DISCLAIMERS CONTAINED ON THE PRODUCTS

Section 6.5 Other Representations and Warranties. Each party represents and
warrants to the other party as follows:

(i) The execution and delivery of this Agreement and the performance by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate actions.

(ii) The performance by it of any of the terms and conditions of this Agreement
will not constitute a breach or violation of any other agreement or
understanding, written or oral, to which it or its Affiliates is a party.

 

7



--------------------------------------------------------------------------------

ARTICLE VII. INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 7.1 Each party shall indemnify defend and hold harmless the other party
from and against any and all liabilities, claims, losses, damages, injuries,
causes of action, action, suit, or proceeding and expense (including reasonable
attorneys’ fees, court costs and out-of-pocket expenses) (collectively, “Loss”),
suffered or incurred by the other party as a result of (1) a breach of any
representation or warranty made by such party in this Agreement; (2) any act or
deed, whether by the way of tort or contract, committed or omitted by such
party, its employees or agents in the performance of this Agreement; or
(3) bodily injury (including death), or property damage arising out of or
related to, or asserted to arise from OBRANDS’s use of the OCEANS Emulsions,
except to the extent due to the actions or omissions of the other party. The
indemnification obligation set forth in this Section shall survive termination
and/or expiration of this Agreement.

Section 7.2 Indemnification Procedures The Party seeking indemnification (the
“Indemnified Party”) pursuant to this Article VII shall promptly notify the
indemnifying party (the “Indemnifying Party”), in writing, of such claim
describing such claim in reasonable detail; provided, however, that the failure
to provide such notice shall not affect the obligations of the Indemnifying
Party unless and only to the extent it is actually prejudiced thereby. The
Indemnifying Party shall have the right within thirty (30) days after receipt of
such notice to take control, through counsel of its own choosing (but reasonably
acceptable to the Indemnified Party) and at its own cost and expense, the
settlement, or defense thereof unless: (i) the Indemnifying Party is also a
party to the proceeding and the Indemnified Party determines in good faith that
joint representation would be inappropriate; or (ii) the Indemnifying Party
fails to provide reasonable assurance to the Indemnified Party of its financial
capacity to defend such proceeding, and provide indemnification with respect
thereto. The Indemnifying Party shall not, without the written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, delayed, or
conditioned), settle or compromise any action, unless such settlement or
compromise includes an unconditional release of the Indemnified Party. If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
after the receipt of notice of a claim of indemnity hereunder that it elects to
undertake the defense thereof, the Indemnified Party shall have the right to
contest, settle, or compromise the claim but shall not pay or settle any such
claim without the consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, delayed, or conditioned). The Indemnifying Party and the
Indemnified Party shall cooperate fully in all aspects of any investigation,
defense, pre-trial activities, trial, compromise, settlement, or discharge of
any claim in respect of which indemnity is sought pursuant to this Article VII,
including, without limitation, providing the other Party with reasonable access
to employees and officers (including as witnesses) and other information. The
remedies provided in this Article VII shall not be exclusive of or limit any
other remedies that may be available to the Indemnified Parties. No Party shall
be entitled to indemnification from the other Party for any Loss arising out of
relating to the willful misconduct, gross negligence or bad faith of the Party
seeking indemnification.

Section 7.3 LIMITATION OF LIABILITY IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, PUNITIVE, INCIDENTIAL, CONSEQUENTIAL
OR EXMPLARY DAMAGES INCLUDING, WITHOUT LIMITATION, LOSS OF SALES, PROFITS OR
OPPORTUNITY, ARISING FROM OR RELATED TO THIS AGREEMENT, EVEN IF SUCH PERSON HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSSES.

 

8



--------------------------------------------------------------------------------

IN NO EVENT SHALL EITHER PARTY (INCLUDING ITS AFFILIATES) BE LIABLE TO THE OTHER
PARTY OR ANY OTHER PESON FOR ANY MATTER ARISING FROM OR RELATED TO THIS
AGREEMENT, WHETHER BASED UPON WARRANT, CONTRACT, TORT (INCLUDING NEGLIGENCE TO
THE EXTENT PERMITTED BY APPLICABLE LAW) OR OTHERWISE FOR AN AMOUNT EXCEED THE
FEES PAID BY OBRANDS TO OCEANS, BUT NOT IN ANY EVENT TO EXCEED AN AGGREGATE OF
SIX (6) MONTHS OF SUCH FEES.

7.4 Both Parties will carry $5 million of General Liability and Product
insurance during the term of this agreement.

ARTICLE VIII. TERMINATION

This Agreement may be terminated by either Party upon or after the occurrence of
any of the following events:

(i) A breach by the other Party of any of the terms or conditions of this
Agreement which is not corrected within ninety (90) days after the receipt of
written notification thereof;

(ii) The entry of an Order naming a party as a “Debtor” under any Bankruptcy
provision of the United States Code or upon the entry of a decree or order by a
court having competent jurisdiction in respect to any petition filed or action
respecting a Party directly involved in a reorganization, arrangement, creditors
composition, readjustment, liquidation, dissolution, bankruptcy or similar
relief under any present or future United States, or other, statute, law or
regulation, and the continuation of any such decree or order as un-styed and in
effect for a period of sixty (60) consecutive days.

Termination, expiration, cancellation, suspension or abandonment of this
Agreement through any means and for any reason, except as provided for above,
shall not relieve the Parties of any obligation herein occurring prior thereto
or subsequent thereof. Notwithstanding anything to the contrary contained in
this Agreement, the provisions of Article III hereof shall survive any
termination of this Agreement.

ARTICLE IX. FORCE MAJEURE

Neither Party shall be liable hereunder by reason of any failure or delay in the
performance of its obligations hereunder on account of strikes, shortages,
riots, insurrection, fires, flood, storm, explosions, acts of God, war,
governmental actions, labor conditions, earthquakes or any other cause which is
beyond the reasonable control of such Party.

However, if a Force Majeure events results in OCEANS being unable to provide
OCEANS Emulsions, then OBRANDS will have the right to utilize another supplier
to provide such emulsions until OCEANS is able to provide the emulsion.

ARTICLE X. MISCELLANEOUS

Section 10.1 Order of Precedence. All quotations, Purchase Orders,
acknowledgments and invoices issued pursuant to this Agreement are issued for
convenience of the parties only and shall be subject to the provisions of this
Agreement and the Exhibits attached hereto. When interpreting this Agreement,

 

9



--------------------------------------------------------------------------------

precedence shall be given to the respective parts in the following descending
order: (a) this Agreement; (b) Schedules and Exhibits to this Agreement; and
(c) if Purchase Orders are used to release product, those portions of the
Purchase Order that are not pre-printed and which are accepted by OCEANS. The
parties acknowledge that the preprinted provisions on the reverse side of any
such quotation, Purchase Order, acknowledgment or invoice shall be deemed
deleted and of no effect whatsoever. No modification to this Agreement, the
Exhibits or any Purchase Order shall be valid without the prior written consent
of OCEANS and OBRANDS.

Section 10.2 Governing Law and Jurisdiction. This Agreement shall be governed by
and interpreted under the laws of the State of New York, without application of
its principles of conflict of laws. The Parties hereby agree to the exclusive
subject matter and personal jurisdiction of the federal and state courts located
in the city of New York, New York for all matters arising from this Agreement
and hereby irrevocably waive any defense of inconvenient forum or similar
defenses.

Section 10.3 Assignment; Subcontractors. Neither this Agreement nor any rights
or obligations hereunder shall be transferred or assigned by either party
without the written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that this Agreement may be
assigned by either party to any Affiliate or to any successor to substantially
all of the business of the party to which this Agreement relates; and provided
further that any such assignment shall not relieve the assigning party of any of
its obligations hereunder.

Section 10.4 Affiliates. Each Party may exercise its rights and carry out its
responsibilities under this Agreement through its Affiliates or independent
contractors, provided that each Party shall at all times remain liable for the
actions, obligations and omissions of any of its Affiliates or independent
contractors hereunder.

Section 10.3 Relationship between Parties. Neither party to this Agreement shall
have the power to bind the other by any guarantee or representation that either
party may give or in any other respect whatsoever incur any debts or liabilities
in the name of or on behalf of the other party, and for purposes of this
Agreement, the parties hereto hereby acknowledge and agree that they shall not
be deemed partners, joint venturers, or to have created the relationship of
agency or of employer and employee between the parties.

Section 10.5 Notices. Wherever one Party is required or permitted to give
written notice to the other under this Agreement, such notice shall be in
writing and sent by registered mail, by nationally recognized overnight courier
service, or by hand delivery, with written verification of receipt and date of
receipt, to the respective Parties at the following addresses:

Notices to OCEANS:

Oceans Omega, LLC

140 East Ridgewood Avenue, Suite 125

Paramus, NJ 07652

Attn: Frank Gallagi, CFO

With a copy to:

The Law Offices of Scott Spitzer LLC

260 West 52nd Street, #19C

New York, New York 10019

Attn.: Scott Spitzer, Esq.

 

10



--------------------------------------------------------------------------------

Notices to OBRANDS:

Omega Brands Inc.

5005 Interbay Blvd

Tampa, FL 33611

Attn: Richard Russell

With a copy to:

Macdonald Tuskey Corporate and Securities Lawyers

4th Floor - 570 Granville Street

Vancouver BC V6C 3P1

Attn: William L. Macdonald

Or to such other address as either party may designate by a notice given in
compliance with this paragraph, and shall be deemed effective when received.

Section 10.4 Entire Agreement; No Third Party Beneficiary. The terms and
provisions contained in this Agreement and its Exhibits, constitute the entire
agreement between the parties on the subject matter hereof and shall supersede
all previous communications, representations, agreements or understandings,
either oral or written between the Parties with respect to the subject matter
hereof. No agreement or understanding varying or extending this Agreement will
be binding upon either Party, unless in a writing which specifically refers to
this Agreement, and is signed by duly authorized officers or representatives of
the respective Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any other Person any right or remedy under or by reason
of this Agreement, nor shall this Agreement confer any such third party right or
remedy.

Section 10.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Except as expressly set forth in this Agreement, no Person other than
the Parties and their successors and permitted assigns shall derive rights or
benefits under this Agreement.

Section 10.6 Counterparts. This Agreement may be executed in counterparts
(including by facsimile or emailed PDFX) each of which shall be deemed to be a
duplicative original, but which, taken together, shall be deemed to constitute a
single instrument.

Section 10.7 Severability. If any provision of this Agreement is declared void
or unenforceable by any relevant judicial authority, such declaration shall not
of itself nullify the remaining provisions of this Agreement, which shall be
enforced to the maximum extent permitted by Law.

Section 10.8 Waiver. No waiver by either Party of any breach of any of the terms
or conditions herein provided to be performed by the other Party shall be
construed as a waiver of any subsequent breach, whether of the same or of any
other term or condition hereof.

Section 10.9 Headings. Section headings contained in this Agreement are inserted
for convenience of reference only. The section headings shall not be deemed to
be a part of this Agreement for any purpose and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

Section 10.10 Further Assurances. Each Party agrees to do and perform all such
further acts and things and shall execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
reasonably deem advisable in order to carry out the intent and accomplish the
purposes of this Agreement and to evidence, perfect or otherwise confirm its
rights hereunder.

 

11



--------------------------------------------------------------------------------

Section 10.11 Construction of Agreement. The Parties expressly exclude the
applicability of the Convention on Contracts for the International Sale of
Goods.

[SIGNATURE PAGE TO FOLLOW]

 

12



--------------------------------------------------------------------------------

WHEREFORE, the parties hereto have caused this Agreement to be duly executed in
their respective behalves as of the day and year first written above.

 

Oceans Omega, LLC     Omega Brands Inc. By:  

/s/ Frank Gallagi

    By:  

/s/ Jim Dickson

Name:   Frank Gallagi, CFO       Name: Jim Dickson         Title: CEO and
President Date:   10/8/2014     Date:   10/8/2014

 

13



--------------------------------------------------------------------------------

EXHIBIT A

EMULSION & FORMULATION SERVICES PRICING

The minimum order quantity for OCEANS Emulsion is 500 kg.

 

14



--------------------------------------------------------------------------------

EXHIBIT B

EMULSION SPECIFICIATIONS

INCON OTEC -250CL-K 2.5:1

LIFE’S DHA OTEC -300-LDHASL35

 

15



--------------------------------------------------------------------------------

EXHIBIT C

PROTECTED CUSTOMER LIST

 

1. Polar Beverages

 

2. Ice River Springs

 

3. Niagara Bottling

 

4. Advanced H2O Beverages

 

5. Premium Beverages

 

6. Cott Beverages

 

7. National Beverages

 

8. High Springs Water

 

9. Water Source One

 

10. Super Puff

 

11. Delta Beverages Inc.

 

12. Whitlock Packaging Corporation

 

13. Power Brands

 

14. Pri-Pak Quality Beverage

 

15. DS Waters of America Inc.

 

16